Citation Nr: 1241762	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to June 2, 1995, for an award of service connection for major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1970 to June 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2000 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which awarded service connection for a major depressive disorder.  The Veteran appealed the effective date of the award, initially assigned as February 3, 1999.  After remands by the Board in May 2002 and December 2002, the Board denied an effective date earlier than February 3, 1999.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2004 Joint Motion for Remand (JMR).  Pursuant to the JMR, the Board remanded the issue in July 2004 and in a November 2006 rating decision, the RO established an effective date of June 2, 1995.  The Veteran continued his appeal for an earlier effective date.  In March 2011, the Board again remanded the issue so that additional medical records could be obtained and a retrospective VA medical examination be conducted.  These were accomplished and the Veteran's case has been returned to the Board for appellate consideration.  

The Board notes that by rating action in June 2012, the Veteran was found to be not competent to handle disbursement of funds but the Veteran remains the appellant in this matter.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was denied service connection for a psychiatric disorder by rating decision in September 1971 without appeal.  

2.  On September 12, 1985, the Veteran submitted a claim of service connection for major depression that remained pending until the award of service connection by rating decision in July 2000.  
3.  The Veteran manifested major depression at the time of his claim of service connection for major depression on September 12, 1985.  


CONCLUSION OF LAW

The criteria for an earlier effective date of September 12, 1985, for an award of service connection for major depression have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the rating decision that granted service connection for major depression pre-dated the VCAA, the Veteran did not receive complete notice prior to the initial rating decision.  Where, as here, service connection has been granted and the effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (concerning "downstream" issues).  It is noted that a March 2006 letter informed the Veteran of disability rating and effective date criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

VA's duty to assist has also been satisfied, as the Veteran has been afforded VA examinations, most recently in February 2012, and there is no indication of pertinent (i.e., from the relevant time period) VA or private treatment records that have not been obtained to date.  

Earlier Effective Date for Major Depression

In a September 2000 rating decision, the RO granted service connection for major depression.  An effective date was assigned for service connection for this award based on the date the Veteran submitted correspondence to reopen service connection for this disability, February 3, 1999.  By rating decision dated in November 2006, the RO set an earlier effective date for the award of June 2, 1995.  This was based on the Veteran's admission to a period of hospitalization at a VA facility.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011). 

Contentions have been advanced by the Veteran and representatives who have been part of this appeal (the Veteran has changed representation during the pendency of the appeal) that the effective date of the award should be the set as June 24, 1971, the dated following the day he separated from active duty.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  Id.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

38 C.F.R. § 3.157(a) provides that the effective date of pension or compensation benefits will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Acceptance of a report of examination or treatment meeting the requirements of 38 C.F.R. § 3.157 as a claim for increase is subject to the payment of retroactive benefits from the date of a report or for a period of one year prior to the date of receipt of the report.  

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

Review of the record shows that in September 1971 service connection for "pain in the right side - alleges he took overdose of aspirin" was denied for outpatient treatment purposes.  Listed as not service connected was schizo-affective psychosis manifested by depression.  The rating was made under the provisions of 38 U.S.C.A. § 1702 (West 2002) (formerly 38 U.S.C. § 602 (1971)), which authorizes treatment for certain psychiatric disorders, at that time limited to a psychosis, if manifested within two years of discharge from military service.  The rating concluded that the Veteran's schizo-affective psychosis had existed prior to service and was not aggravated thereby.  The record does not include specific information that the Veteran was notified of the decision, but, as there is no indication that the Veteran did not receive notice of the decision, he is presumed to have been notified.  

The United States Court of Appeals for Veterans Claims (Court) has held that in the absence of clear evidence to the contrary, the law presumes the regularity of the government's administrative processes.  Jones v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is a 'presumption of regularity' under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  The Court has also specifically held that a statement by a claimant, standing alone, is not sufficient to rebut the presumption of regularity in VA operations.  Id.  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  

Under these circumstances, the Board finds that the Veteran was denied service connection for a psychiatric disorder by rating decision in September 1971 without appeal.  This decision became final.  38 U.S.C.A. § 5108 (West 2002).  

On September 12, 1985, the Veteran submitted an application for non-service-connected pension benefits.  With that application, he submitted an additional letter detailing his belief that his inability to maintain employment was "due to my experiences in the army during A.I.T."  The Veteran went on to detail events that, he stated, had caused him to try to commit suicide by overdose during service.  The Board finds that this correspondence constitutes a claim for service connection.  In September 1985, the RO deferred rating action on this claim.  By rating decision dated in December 1985, the RO adjudicated a claim for non-service-connected pension benefits only, without addressing the merits of a claim of service connection for a psychiatric disorder or whether new and material evidence had been received to reopen a previously denied claim  Thus, the September 1985 claim of service connection for a psychiatric disorder remained pending and unadjudicated.  38 C.F.R. § 3.160(c) (2011); Adams v. Shinseki, 568 F. 3d 956 (Fed. Cir. 2009).  (A claim is considered pending if VA fails to notify a claimant of the denial of a claim or the right to appeal an adverse decision.)  As the Board has established the date of the Veteran's claim for service connection for a psychiatric disorder to be September 12, 1985, the date on which entitlement arose must now be determined.  

As noted, service connection was awarded for a major depressive disorder by rating decision in July 2000.  In an attempt to ascertain when the Veteran manifested this disability so it could be determined when entitlement arose, a VA examination was conducted in February 2012.  After  examination of the Veteran and extensive review of the record, the examiner stated that it was evident that the onset of the Veteran's major depression was some time during his tour of duty in the Army.  Regarding the diagnosis of schizoaffective disorder that was made during service, the examiner stated that this was not an accurate diagnosis as there have been no indications of schizophrenic tendencies or other psychosis.  Regarding the possibility that the Veteran's psychiatric disorder may have pre-existed active duty, the examiner stated that, while the Veteran experienced some significant pre-military situational, emotional, and behavioral trouble during his pre-military life that played a key role in the subsequent development of major depression, the onset of major depression occurred during the Veteran's time in AIT training, apparently due in large part to maltreatment by the specialist in charge of his training.  The examiner opined that the examiner who examined the Veteran during service understated the severe stress to which the Veteran was exposed during service, while the examiner who rendered an opinion in 2000 appeared to overstate the role of the influence of military duty experience on the development of depression.  For the purpose of the present examination, however, it appeared that the onset of major depression occurred during the Veteran's time in the Army.  

After review of the evidence, the Board finds that the Veteran manifested major depression at the time of his claim of service connection for major depression on September 1985.  As such, this should be the proper effective date of the award of service connection.  To this extent, the appeal is granted.  


ORDER

An effective date of September 12, 1985, for an award of service connection for major depressive disorder, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


